Nebraska Advance Sheets
	                   MUTUAL OF OMAHA BANK v. MURANTE	747
	                           Cite as 285 Neb. 747

       Mutual of Omaha Bank, as successor by merger                             to
         Nebraska State Bank of Omaha, appellee, v.
           Sam Murante, an individual, appellant.
                                    ___ N.W.2d ___

                        Filed April 25, 2013.     No. S-11-1101.

 1.	 Statutes: Appeal and Error. Statutory interpretation is a question of law that an
      appellate court resolves independently of the trial court.
 2.	 Contracts: Judgments: Appeal and Error. The meaning of a contract is a
      question of law, in connection with which an appellate court has an obliga-
      tion to reach its conclusions independently of the determinations made by the
      court below.
 3.	 Summary Judgment: Appeal and Error. An appellate court will affirm a lower
      court’s grant of summary judgment if the pleadings and admissible evidence
      offered at the hearing show that there is no genuine issue as to any material facts
      or the ultimate inferences that may be drawn from those facts and that the moving
      party is entitled to judgment as a matter of law.
 4.	 ____: ____. In reviewing a summary judgment, an appellate court views the
      evidence in the light most favorable to the party against whom the judgment was
      granted, and gives that party the benefit of all reasonable inferences deducible
      from the evidence.
 5.	 Statutes: Appeal and Error. Absent a statutory indication to the contrary, an
      appellate court gives words in a statute their ordinary meaning.
 6.	 Statutes: Legislature: Intent: Appeal and Error. An appellate court will not
      look beyond a statute to determine the legislative intent when the words are plain,
      direct, or unambiguous.
 7.	 Contracts: Guaranty: Debtors and Creditors: Words and Phrases. A guaranty
      is a contract by which the guarantor promises to make payment if the principal
      debtor defaults.
 8.	 Contracts: Guaranty. A guaranty is an independent contract that imposes
      responsibilities different from those imposed in an agreement to which it is
      collateral.
  9.	 ____: ____. A guaranty is interpreted using the same general rules as are used for
      other contracts.
10.	 ____: ____. A guaranty must be interpreted by reference to the entire document,
      with meaning and effect given to every part of the guaranty whenever possible.
11.	 Pleadings: Appeal and Error. Permission to amend pleadings is addressed to the
      discretion of the trial court; absent an abuse of discretion, the trial court’s deci-
      sion will be affirmed.

  Appeal from the District Court for Douglas County: Gary B.
Randall, Judge. Affirmed.
  Steven J. Olson, of Brown & Brown, P.C., L.L.O., and
Michael J. O’Bradovich for appellant.
    Nebraska Advance Sheets
748	285 NEBRASKA REPORTS



  Patrick B. Griffin and Alison M. Gutierrez, of Kutak Rock,
L.L.P., for appellee.
  Heavican, C.J., Wright, Connolly, and McCormack, JJ., and
Inbody, Chief Judge.
  Wright, J.
                      NATURE OF CASE
   This case presents the question of whether a guaranty of a
promissory note secured by a deed of trust is subject to the
Nebraska Trust Deeds Act (Act), see Neb. Rev. Stat. § 76-1001
to § 76-1018 (Reissue 2009 & Cum. Supp. 2012). The lender
made loans to the borrower which were secured by deeds of
trust describing real estate owned by the borrower. As addi-
tional security for the loans to the borrower, the guarantor
promised payment of the indebtedness on the notes. When the
borrower defaulted, the lender sought payment of the indebted-
ness from the guarantor. The district court granted summary
judgment in favor of the lender. The guarantor claims his
obligation on the guaranty is subject to § 76-1013 of the Act.
We affirm.
                     SCOPE OF REVIEW
   [1] Statutory interpretation is a question of law that an
appellate court resolves independently of the trial court. Bacon
v. DBI/SALA, 284 Neb. 579, 822 N.W.2d 14 (2012).
   [2] The meaning of a contract is a question of law, in con-
nection with which an appellate court has an obligation to
reach its conclusions independently of the determinations made
by the court below. McKinnis Roofing v. Hicks, 282 Neb. 34,
803 N.W.2d 414 (2011).
   [3,4] An appellate court will affirm a lower court’s grant of
summary judgment if the pleadings and admissible evidence
offered at the hearing show that there is no genuine issue as
to any material facts or the ultimate inferences that may be
drawn from those facts and that the moving party is entitled to
judgment as a matter of law. Zawaideh v. Nebraska Dept. of
Health & Human Servs., ante p. 48, 825 N.W.2d 204 (2013).
In reviewing a summary judgment, an appellate court views
the evidence in the light most favorable to the party against
                 Nebraska Advance Sheets
	             MUTUAL OF OMAHA BANK v. MURANTE	749
	                     Cite as 285 Neb. 747

whom the judgment was granted, and gives that party the
benefit of all reasonable inferences deducible from the evi-
dence. Id.

                           FACTS
                         Background Facts
   In 2005, Sam Murante, who is a real estate broker,
and a real estate agent formed Sutherlands Plaza, L.L.C.
(Sutherlands), and began the development of the Sutherlands
property at 29th and L Streets in Omaha. Mutual of Omaha
Bank (Mutual) and its predecessor, Nebraska State Bank of
Omaha, made four loans to Sutherlands. Each loan was evi-
denced by a promissory note, and Sutherlands executed four
deeds of trust.
   The first loan to Sutherlands was for $2,233,950 and was
secured by two deeds of trust. The loan was later refinanced to
a $2,337,078 note and remained secured by the two deeds of
trust. The second loan was for $619,250 and was secured by
the first deed of trust.
   In November 2007, Mutual became the holder of the notes
and the beneficiary of the deeds of trust. Mutual made a third
loan for $122,500 and a fourth loan for $75,000 to Sutherlands,
which were secured by a third and fourth deed of trust,
respectively.

                 Murante’s Guaranty Contract
   As additional security for the first loan, Murante executed
a commercial guaranty dated October 31, 2005. Murante
unconditionally guaranteed full payment and satisfaction of
Sutherlands’ debt and obligations evidenced by the notes. He
agreed to pay the principal amount outstanding on all debts,
liabilities, and obligations Sutherlands owed to Mutual. The
guaranty permitted Mutual to proceed against Murante on
his obligation under the guaranty even when Mutual had not
exhausted its remedies against Sutherlands. Murante waived all
defenses based on suretyship or impairment of collateral except
payment in full, including any defense from an antideficiency
or other law which might prevent Mutual from bringing an
action, including a deficiency action, against him.
    Nebraska Advance Sheets
750	285 NEBRASKA REPORTS



                           Trustee’s Sale
   In 2010, Sutherlands defaulted and Mutual served written
notice of default to Sutherlands. Sutherlands failed to cure
the defaults and filed for bankruptcy on September 2, 2010.
Mutual exercised its right to accelerate the debt. Murante was
served with written notice of default, acceleration, and demand
for payment, but did not pay the debt. As of January 1, 2011,
Murante owed Mutual $3,292,839.33. On January 18, Mutual
commenced an action against Murante for breach of the guar-
anty agreement.
   After it had commenced its action on the guaranty, Mutual
sold the real estate which secured the loans at a trustee’s sale.
On March 17, 2011, notice of the trustee’s sale was published,
which stated the real estate described in the deeds of trust
would be sold to the highest bidder on April 26. At the trustee’s
sale, three parties identified themselves as having an interest in
bidding. Mutual submitted the only bid of $1,658,000, and the
property was conveyed to Mutual by trustee’s deed.

                   District Court Decision
   In this action to enforce the guaranty contract, the dis-
trict court concluded that under the terms of the guaranty,
Sutherlands’ debt was not extinguished and Murante remained
liable for Sutherlands’ indebtedness. Murante had moved to
amend his answer to assert that he was no longer liable to
Mutual, because Mutual was barred by § 76-1013 from pursu-
ing a deficiency action against Sutherlands. The district court
overruled Murante’s motion to amend and sustained Mutual’s
motion for summary judgment. It entered judgment against
Murante for the full amount of Sutherlands’ indebtedness, less
Mutual’s bid of $1,658,000.
   Murante appealed, and we granted his petition to bypass the
Nebraska Court of Appeals.

                   ASSIGNMENTS OF ERROR
   Murante    assigns, summarized and restated, that the district
court erred   in (1) holding that § 76-1013 did not apply to the
action and    that the debt was not extinguished by Mutual’s
failure to    bring a deficiency action against Sutherlands,
                  Nebraska Advance Sheets
	              MUTUAL OF OMAHA BANK v. MURANTE	751
	                      Cite as 285 Neb. 747

(2) sustaining Mutual’s motion for summary judgment and
overruling his motion to amend, and (3) failing to exercise
its equity authority to perform an accounting and prevent
a windfall.
                            ANALYSIS
                       Effect of § 76-1013
   Murante claims that the guaranty agreement is subject to the
Act. Because the fair market value of the real estate sold at the
trustee’s sale is higher than the trustee sale price of $1,658,000,
he claims he is entitled to have the fair market value of the
property credited against the debt.
   Our interpretation of the Act is a question of law which we
determine independently of the court below. For the reasons
set forth, we conclude that the Act does not apply to Mutual’s
action on the guaranty. We therefore affirm the judgment of the
district court. Section § 76-1013 states in relevant part:
         At any time within three months after any sale of prop-
      erty under a trust deed, . . . an action may be commenced
      to recover the balance due upon the obligation for which
      the trust deed was given as security . . . . Before render-
      ing judgment, the court shall find the fair market value at
      the date of sale of the property sold. The court shall not
      render judgment for more than the amount by which the
      amount of the indebtedness with interest and the costs and
      expenses of sale, including trustee’s fees, exceeds the fair
      market value of the property or interest therein sold as of
      the date of the sale . . . .
   [5,6] Absent a statutory indication to the contrary, we give
words in a statute their ordinary meaning. In re Interest of
Erick M., 284 Neb. 340, 820 N.W.2d 639 (2012). We will
not look beyond the statute to determine the legislative intent
when the words are plain, direct, or unambiguous. Id. The Act
applies to actions for deficiencies on the obligation for which a
deed of trust was given as security. Section 76-1013 limits the
lender’s rights against the borrower if certain facts are present:
the loan to the borrower is secured by a deed of trust and the
lender proceeds under the Act by selling the property described
in the deed of trust.
    Nebraska Advance Sheets
752	285 NEBRASKA REPORTS



   Following the nonjudicial foreclosure of the property,
§ 76-1013 requires that any action for a deficiency against the
borrower must be commenced within 3 months of the trustee’s
sale. Before entering a judgment on the balance due, the court
is required to find the fair market value of the property at the
date of the trustee’s sale. The court shall not render judgment
for more than the amount by which the amount of the indebted-
ness with interest, costs, and expenses of sale exceeds the fair
market value of the property. See § 76-1013.
   Deeds of trust permit the lender to obtain prompt pos-
session and sale of the real estate which the borrower has
pledged as security without incurring the time and expense
of judicial foreclosure. See Gilroy v. Ryberg, 266 Neb. 617,
667 N.W.2d 544 (2003). The Act applies to actions based on
obligations for which a deed of trust has been given as secu-
rity. If the lender elects to sell the property at a trustee’s sale,
then the lender’s action for a deficiency against the borrower
is limited by the provisions of the Act. However, the Act does
not limit the rights of a lender who proceeds against a guaran-
tor who by separate contract has guaranteed the payment of
the note.
   [7,8] A guaranty is a contract by which the guarantor prom-
ises to make payment if the principal debtor defaults. NEBCO,
Inc. v. Adams, 270 Neb. 484, 704 N.W.2d 777 (2005). A bank
may obtain a guaranty as security in addition to a trust deed.
A guaranty is an independent contract that imposes responsi-
bilities different from those imposed in an agreement to which
it is collateral. Builders Supply Co. v. Czerwinski, 275 Neb.
622, 748 N.W.2d 645 (2008). See, also, Mowery v. Mast, 9
Neb. 445, 4 N.W. 69 (1880). Murante’s guaranty was addi-
tional security for the loans to Sutherlands. It was a separate
and distinct obligation from the promissory notes executed by
Sutherlands. Because Murante did not give a deed of trust as
security for his guaranty, Mutual’s rights under the guaranty
were not subject to the provisions of the Act.
   [9,10] We examine the guaranty as an independent contract
from the note and trust deed executed by the borrower. The
meaning of a contract is a question of law, in connection with
                 Nebraska Advance Sheets
	             MUTUAL OF OMAHA BANK v. MURANTE	753
	                     Cite as 285 Neb. 747

which an appellate court has an obligation to reach its conclu-
sions independently of the determinations made by the court
below. McKinnis Roofing v. Hicks, 282 Neb. 34, 803 N.W.2d
414 (2011). A guaranty is interpreted using the same general
rules as are used for other contracts. Czerwinski, supra. A
guaranty must be interpreted by reference to the entire docu-
ment, with meaning and effect given to every part of the guar-
anty whenever possible. See Knox v. Cook, 233 Neb. 387, 446
N.W.2d 1 (1989).
   Murante asserts that his liability under the guaranty is the
same as Sutherlands’ liability on the notes. This argument is
without merit. The debt as evidenced by the notes has not been
extinguished. The fact that Mutual is precluded by § 76-1013
from bringing an action against Sutherlands for the deficiency
on the notes does not eliminate Murante’s obligation under
the guaranty.
      “If the principal obligation is not void . . . but is merely
      unenforceable against the debtor because of some matter
      of defense which is personal to the debtor, the guarantor
      may not successfully set up this matter to defeat an action
      by the creditor or obligee seeking to hold the guarantor
      liable on the contract of guaranty.”
Department of Banking v. Keeley, 183 Neb. 370, 372, 160
N.W.2d 206, 207-08 (1968) (quoting 38 Am. Jur. 2d Guaranty
§ 52 (1968)).
   Under the terms of the guaranty, Murante agreed to pay
Sutherlands’ debt to Mutual. He “absolutely and uncondition-
ally guarantee[d] full and punctual payment and satisfaction of
the [i]ndebtedness of [Sutherlands] to [Mutual], and the per­
formance and discharge of all [Sutherlands’] obligations under
the [n]ote and the [r]elated [d]ocuments.” The guaranty permit-
ted Mutual to enforce payment under the guaranty without first
exhausting its remedies against Sutherlands. The guaranty was
“a guaranty of payment and performance and not of collection,
so [Mutual] can enforce this [g]uaranty against [Murante] even
when [Mutual] has not exhausted [Mutual’s] remedies against
anyone else obligated to pay the [i]ndebtedness or against
any collateral securing the [i]ndebtedness, this [g]uaranty or
    Nebraska Advance Sheets
754	285 NEBRASKA REPORTS



any other guaranty.” Murante expressly waived every defense
based on suretyship or impairment of collateral except payment
in full. He waived
      any and all rights or defenses based on suretyship or
      impairment of collateral including, but not limited to,
      any rights or defenses arising by reason of . . . any “one
      action” or “anti-deficiency” law or any other law which
      may prevent [Mutual] from bringing any action, including
      a claim for deficiency, against [Murante], before or after
      [Mutual’s] commencement or completion of any foreclo-
      sure action, either judicially or by exercise of a power of
      sale; . . . or . . . any defenses given to guarantors at law
      or in equity other than actual payment and performance of
      the [i]ndebtedness.
The fact that Mutual could no longer proceed against
Sutherlands for payment of the deficiency did not extinguish
Murante’s liability to Mutual.
   The guaranty also made Murante liable for the entire amount
of Sutherlands’ debt. The indebtedness that Murante agreed to
pay included “all of the principal amount outstanding . . . aris-
ing from any and all debts, liabilities and obligations of every
nature or form, now existing or hereafter arising or acquired,
that [Sutherlands] individually or collectively or interchange-
ably with others, owes or will owe [Mutual].” The guaranty
applied to additional loans made to Sutherlands before the
guaranty was revoked. The record does not show that Murante
revoked the guaranty. Accordingly, under the terms of the guar-
anty, Murante was liable for payment on all four notes, less the
amount received from the trustee’s sale.
   In Nebraska, there are two cases which have discussed the
Act. In Sports Courts of Omaha v. Meginnis, 242 Neb. 768,
497 N.W.2d 38 (1993), this court considered whether the
lender could bring a deficiency action more than 3 months
after a trustee’s sale. Harry W. Meginnis, Jr., was a share-
holder of Tom-Har, Inc., which purchased a sport facility for
$600,000. He was a comaker of a note secured by a deed of
trust to the sport facility real estate. Tom-Har failed to pay,
the property was sold at a trustee’s sale, and the proceeds
were insufficient to pay the debt. We held that because the
                 Nebraska Advance Sheets
	             MUTUAL OF OMAHA BANK v. MURANTE	755
	                     Cite as 285 Neb. 747

lender elected to sell the property at a trustee’s sale, an action
for a deficiency against the borrower had to be commenced
within 3 months from the date of the trustee’s sale. Because
the lender failed to commence a deficiency action against
Meginnis within 3 months of the trustee’s sale, the action on
the deficiency was barred by the 3-month limitation described
in § 76-1013.
   The Nebraska Court of Appeals has addressed whether a
lender’s action on a guaranty had to be commenced within 3
months after a trustee’s sale. In Boxum v. Munce, 16 Neb. Ct. App.
731, 751 N.W.2d 657 (2008), the borrowers, David S. Carl and
Teena R. Carl, gave Richard H. Boxum a $28,500 promissory
note and a deed of trust as security for a loan for the purchase
and improvement of real estate. Harry J. Munce and Sherry L.
Munce guaranteed the note. The Carls’ obligation on the note
was discharged in bankruptcy, and the property described in
the deed of trust was sold at a trustee’s sale.
   Boxum sued the Munces on the guaranty. The trial court
dismissed Boxum’s claim, concluding that Boxum’s action
on the guaranty had not been commenced within 3 months of
the trustee’s sale. The Nebraska Court of Appeals reversed. It
held that § 76-1013 applied only to a deficiency action on an
obligation secured by a deed of trust. True, any action against
the Carls on the promissory note had to have been commenced
within 3 months from the date of the trustee’s sale. However,
since the action on the guaranty did not involve a trustee’s sale
pursuant to the deed of trust, the action on the guaranty was not
subject to § 76-1013. Implicit in the Court of Appeals’ decision
was the determination that the Act did not apply to actions on
a guaranty in which the guaranty was not secured by a deed
of trust.
   Murante argues that the Legislature did not intend to create
one rule to measure the liability of the borrower and a differ-
ent rule to measure the liability of the guarantor. We disagree.
The plain language of the Act limits the borrower’s liability
when the property secured by a deed of trust has been sold at
a trustee’s sale, but imposes no limitations on a guarantor’s
liability. We will not look beyond the statute to determine
the legislative intent when the words are plain, direct, or
    Nebraska Advance Sheets
756	285 NEBRASKA REPORTS



unambiguous. In re Interest of Erick M., 284 Neb. 340, 820
N.W.2d 639 (2012). The Legislature has not included guaran-
tors within the protection of the Act, and could certainly do so
if that were its intent.
          Authority Holding Guarantors P rotected
                   by A ntideficiency Statute
   Murante relies upon Surety Life Ins. Co. v. Smith, 892 P.2d
1 (Utah 1995). Utah’s act covering deeds of trust is similar to
Nebraska’s. The guarantors signed guaranty agreements regard-
ing obligations of their partnership. When the partnership
defaulted, the real estate listed in the deed of trust was sold by
a nonjudicial foreclosure. The lender brought an action against
the guarantors to recover a claimed deficiency.
   The lender argued that the antideficiency statute did not
apply to the guarantors, because no deed of trust had been
given to secure the guaranties. The Utah Supreme Court dis-
agreed. It held that the statute protected any defendant who
could be the subject of an action to recover any deficiency on
the indebtedness after the trustee’s sale. It concluded the deter-
mining factor was not whether the lender brought the action
to enforce the note or the guaranty, but whether the lender
brought the action for the purpose of obtaining the balance due
on the note. It held the statute’s 3-month limitation of actions
for a deficiency barred the lender from bringing the action
against the guarantors.
   Murante also cites two cases from other jurisdictions. In
First Interstate Bank v. Tatum and Bell, 170 Ariz. 99, 821 P.2d
1384 (Ariz. App. 1991), the Arizona appellate court applied
the same reasoning as the Utah Supreme Court. It concluded
that the action on the guaranty was an attempt to recover
the amount due on the loan. Because the loan was secured
by a deed of trust, the fair market value credit provision in
the statute applied to a deficiency action brought against
the guarantor.
   In First Interstate Bank v. Shields, 102 Nev. 616, 730 P.2d
429 (1986), the lender argued Nevada’s antideficiency statute
did not protect the guarantor. The Nevada Supreme Court held
the state’s antideficiency statute applied to the guarantor even
                 Nebraska Advance Sheets
	             MUTUAL OF OMAHA BANK v. MURANTE	757
	                     Cite as 285 Neb. 747

if the guarantor had no interest in the property which had been
given to secure the initial obligation.
    We do not find these authorities persuasive. The Utah
Supreme Court focused on the note of indebtedness and con-
cluded that the antideficiency statute applied because both the
deed of trust and the guaranty secured the note. This focus
ignores the fact that the note and guaranty are separate agree-
ments involving different parties. In Builders Supply Co. v.
Czerwinski, 275 Neb. 622, 748 N.W.2d 645 (2008), we recog-
nized that a guaranty is an independent contract that imposes
responsibilities different from those imposed in an agreement
to which it is collateral. And implicit in Boxum v. Munce, 16
Neb. Ct. App. 731, 751 N.W.2d 657 (2008), was the conclusion
that the Act applied to an action for a deficiency on a note
secured by a deed of trust following a trustee’s sale of the
property, but did not apply to a guaranty that was not secured
by a deed of trust.
    The cases Murante cites do not give sufficient weight to the
separate obligations of the borrower and the guarantor. Instead,
they conclude that guarantors are protected because the guar-
anty and the deed of trust secure the same obligation.
        Authority Holding Guarantors Not P rotected
                   by A ntideficiency Statute
   In contrast, Nebraska law has focused on the separate
obligations created by the note and the guaranty. See Boxum,
supra. Several other state courts have followed a similar
analysis. In 1937, the California Supreme Court held that the
state’s antideficiency statute did not apply to guarantors. See
Bank of America etc. Assn. v. Hunter, 8 Cal. 2d 592, 67 P.2d
99 (1937). The defendant had signed a guaranty promising
payment up to $4,300 on a promissory note. The loan, evi-
denced by a $10,800 note, was secured by a deed of trust to
real estate. The note was not paid, and the real estate was sold
at a trustee’s sale. A deficiency remained, and an action was
brought against the guarantor to recover under the guaranty.
The guarantor claimed the suit was time barred because it was
not brought within 3 months of the trustee’s sale. The court
concluded the 3-month statute of limitations for bringing a
    Nebraska Advance Sheets
758	285 NEBRASKA REPORTS



deficiency action following a trust deed sale did not apply to
the guarantor.
   In National City Bank v. Lundgren, 435 N.W.2d 588 (Minn.
App. 1989), the court held that a guarantor who had uncon-
ditionally guaranteed a debt was not protected by the state’s
antideficiency statute. The court recognized that an uncondi-
tional guaranty was a separate obligation from loans secured
by the guaranty.
   In Bank of Kirkwood Plaza v. Mueller, 294 N.W.2d 640
(N.D. 1980), the North Dakota Supreme Court determined the
state’s antideficiency statute did not apply to guarantors. It
concluded that a guaranty was a separate contract and that the
legislature had not included guarantors within the protection of
the statute.
   In First Sec. Bank of Idaho, N.A. v. Gaige, 115 Idaho 172,
765 P.2d 683 (1988), the court held the antideficiency stat-
ute protected a borrower who gives the security described in
the deed of trust, but did not protect guarantors. It left the
issue to the legislature to extend the protection of the statute
to guarantors.
                   Murante’s Equitable Claim
   In the alternative, Murante argues that because the fair mar-
ket value of the property is greater than the amount from the
trustee’s sale, the district court could apply its equitable powers
and give him credit for the fair market value. This argument is
without merit. It is merely an attempt to reargue that § 76-1013
applies to Murante’s guaranty.
                          Disposition
   [11] On July 28, 2011, Murante moved to amend his answer
and add an additional affirmative defense based on § 76-1013.
The district court denied the motion, determining the amend-
ment would be futile. We have concluded that § 76-1013 did
not apply to the guaranty. Therefore, Murante’s affirmative
defense based upon § 76-1013 would be futile. Permission
to amend pleadings is addressed to the discretion of the trial
court; absent an abuse of discretion, the trial court’s decision
will be affirmed. Postma v. B & R Stores, 250 Neb. 466, 550
                       Nebraska Advance Sheets
	                   CHURCHILL v. COLUMBUS COMM. HOSP.	759
	                           Cite as 285 Neb. 759

N.W.2d 34 (1996). The district court did not abuse its discre-
tion in denying Murante’s motion to amend.
   The district court correctly determined that Murante was
liable to Mutual under the guaranty agreement for the amount
of Sutherlands’ indebtedness minus the credit bid from the
trustee’s sale. There are no material issues of fact, and Mutual
is entitled to judgment as a matter of law. Accordingly, the
district court did not err in sustaining Mutual’s motion for sum-
mary judgment. See Zawaideh v. Nebraska Dept. of Health &
Human Servs., ante p. 48, 825 N.W.2d 204 (2013).
                         CONCLUSION
   Murante’s guaranty was not subject to the Act, and under the
terms of the guaranty, Murante is liable for the total amount
of Sutherlands’ debt, less the trustee’s sale price. The district
court did not abuse its discretion in denying Murante’s motion
for leave to amend the complaint, and it did not err in sustain-
ing Mutual’s motion for summary judgment. We affirm the
decision of the district court.
                                                     Affirmed.
   Stephan, Miller-Lerman, and Cassel, JJ., not participating.



            Jeanette Churchill, appellant, v. Columbus
               Community Hospital, Inc., a Nebraska
                  corporation, et al., appellees.
                                    ___ N.W.2d ___

                        Filed April 25, 2013.    No. S-12-452.

 1.	 Summary Judgment: Appeal and Error. An appellate court will affirm a lower
     court’s grant of summary judgment if the pleadings and admitted evidence show
     that there is no genuine issue as to any material facts or as to the ultimate infer-
     ences that may be drawn from the facts and that the moving party is entitled to
     judgment as a matter of law.
 2.	 ____: ____. In reviewing a summary judgment, an appellate court views the
     evidence in the light most favorable to the party against whom the judgment was
     granted, and gives that party the benefit of all reasonable inferences deducible
     from the evidence.
 3.	 Limitations of Actions. Which statute of limitations applies is a question of law.